Citation Nr: 0024863	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-22 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for elevated cholesterol 
and triglycerides.  




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1981.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in March 1997which denied the claimed benefits.  

In July 2000, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The medical evidence reflects laboratory findings of 
elevated levels of cholesterol and triglycerides for the 
veteran during service and subsequently.  

2.  Elevated cholesterol and triglycerides are not a 
disability for which VA compensation is payable.  



CONCLUSION OF LAW

The claim for service connection for elevated levels of 
cholesterol and triglycerides is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records reflect complaints by the veteran 
of intermittent dizziness and nausea, as early as 1965.  He 
also reported a history of motion sickness as a child.  An 
outpatient record in 1980, at which time the veteran reported 
problems with dizziness, reflects the examiner's diagnosis of 
hypoglycemia.  Another 1980 record notes that the veteran was 
referred to a dietitian for decreasing carbohydrates and 
hyperlipidemia.  The report of the veteran's retirement 
examination notes his history of dizziness, but does not 
contain any relevant diagnosis.  A private medical record, 
dated in February 1980, prior to the veteran's retirement in 
1981, notes evaluation for his dizziness complaint.  Although 
further diagnostic testing apparently remained to be 
completed, the examiner's diagnosis was "dizziness NYD, 
probably non-vestibular in origin."  

In a letter dated in March 1980, a private physician noted 
that recent laboratory tests had revealed a serum 
triglyceride level of 426, a cholesterol level of 312, and a 
glucose level of 52 at the 3-hour interval of a glucose 
tolerance test, at which time the veteran reported dizziness.  
The physician wrote that, "The dizziness might very well be 
resulting from the low glucose and high triglycerides and 
cholesterol."  

Private medical records dated from February 1991 to October 
1996 reflect elevated levels of serum cholesterol and 
triglycerides, as well as treatment with an oral 
hypolipidemic medication, and the examiner's assessments 
included hypercholesterolemia and hyperlipidemia.  No 
diagnosis of any pertinent disease or disability was 
assigned, however.  

The record also contains VA laboratory records beginning in 
October 1994 and in conjunction with a VA compensation 
examination in December 1995 that show generally elevated 
levels of cholesterol and triglycerides.  A report in 
December 1995 indicates that the veteran was taking 
medication to aid in reducing the cholesterol level.  The 
report of the VA examination, conducted to evaluate 
orthopedic disabilities, did not assign any diagnosis 
relative to the cholesterol or triglyceride levels.  

A personal hearing was conducted in August 1997 before a 
hearing officer at the RO.  The veteran argued that elevated 
levels of cholesterol and triglycerides were first noted 
during service and a regimen to include diet, exercise, and 
medication had been prescribed to bring those findings into 
the normal range.  He also noted that he was evaluated during 
service and subsequently for episodes of nausea and dizziness 
and that no cause for those symptoms was identified, other 
than the elevated levels of cholesterol and triglycerides.  
Further, he indicated that physicians had in fact attributed 
his nausea and dizziness to his elevated cholesterol and 
triglycerides.  The veteran stated that, because such 
elevation is recognized by physicians and many major medical 
insurers as a definite diagnosis and because those conditions 
were first manifested during service, service connection 
should be granted.  

Another personal hearing was conducted at the RO in July 2000 
before the undersigned Member of the Board.  The veteran's 
testimony at that hearing essentially mirrored the testimony 
that he presented at his earlier hearing.  He admitted that 
he had not been diagnosed as having heart disease, however.  
Submitted at the time of the hearing were two statements from 
the veteran detailing his arguments in connection with his 
claim for service connection.

Analysis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The record clearly reflects laboratory findings of elevated 
cholesterol and triglycerides during service and 
subsequently.  The record also shows that dietary 
modification, exercise, and medication have all been 
recommended in an effort to bring the veteran's cholesterol 
and triglyceride levels into the normal range.  The veteran 
has also provided a medical opinion indicating the 
possibility that his current symptoms of nausea and 
dizziness, which were documented in the service medical 
records, might be attributable, at least in part, to his 
elevated cholesterol and triglyceride levels.  

The fact remains, however, that the veteran has not 
identified-and the medical records do not show-a disability 
for which compensation is payable.  He has argued that 
elevated cholesterol and triglyceride levels are analogous to 
high blood pressure, a medical condition that is similarly 
treated by diet, exercise, and medication, and so should be 
recognized as a service-connectable disorder.  The veteran's 
analogy, however, is inapt.  High blood pressure, or 
hypertension, is medically recognized as a definite medical 
disease entity that is manifested by more than a mere 
clinical finding.  He has pointed to no medical evidence-and 
the Board is aware of none-that elevated cholesterol and 
triglyceride levels warrant similar recognition.  He has also 
submitted a medical opinion to the effect that his symptoms 
of nausea and dizziness are perhaps due, at least in part, to 
the elevated cholesterol and triglyceride levels.  
Nevertheless, those symptoms are merely that, symptoms.  
They, too, do not, in themselves, constitute a defined 
disorder for which service connection may be granted.  The 
fact that a physician has opined that those symptoms may be 
due, in part, to the veteran's elevated cholesterol and 
triglyceride levels does not transform mere laboratory 
findings into a defined medical disorder.  The veteran has 
provided no medical evidence that he has any disability that 
is manifested by either nausea and dizziness or elevated 
cholesterol and triglyceride levels.  

Inasmuch as elevated cholesterol and triglyceride levels 
constitute only a laboratory finding, they are not an actual 
disability for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  As the veteran 
has not identified a current disability, as defined by 
applicable law and regulations, his claim is not well 
grounded, and must be denied.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for elevated cholesterol 
and triglyceride levels is denied as the claim is not well 
grounded.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

